Citation Nr: 1722934	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-41 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for residual scars from left hand cellulitis, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployabilty (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, T.J.
ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972 and December 1972 to December 1974.  He earned a Combat Infantryman Badge and Gallantry Cross with Palm during service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2017, the Veteran was afforded a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is of record.  

As a preliminary matter, the Board has considered whether it has jurisdiction of the service connection issues listed in the August 2016 statement of the case and finds that it does not for the reasons explained below.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202; Evans v. Shinseki, 25 Vet. App. 7 (2011).  The issues listed on the title page are the only issues that have been certified by the AOJ as on appeal.  See November 2016 VA Form 8.  However, certification is only for administrative purposes and does not confer or deprive the Board of jurisdiction for any issue.  38 C.F.R. § 19.35.  Apparently, the RO did not include the service connection issues on the certification of appeal since it interpreted the October 2016 substantive appeal to be only a hearing request for the increased rating and TDIU issues that were previously perfected for appeal.  

The Board similarly finds that the October 2016 Form 9 does not reflect that the Veteran desired to appeal the service connection issues from the August 2016 SOC.  The representative's cover sheet accompanying the substantive appeal indicates that the purpose of the VA Form 9 was to request a Board videoconference hearing.  Review of the October 2016 VA Form 9 Substantive Appeal shows that the Veteran marked box B indicating he wanted to appeal all issues from the SOC.  However, under the unmarked box A for limiting the issues on appeal, he listed the issues of PTSD, individual unemployability (IU) and left hand.  He reported that on his original "form 9" he did not elect to have a hearing and would now like to have a videoconference hearing for these issues.  He makes no mention of the August 2016 SOC or any service connection issue contained within.  

In November 2016, the representative only identified the issues on the title page as on appeal in his pre-certification statement and did not reference the August 2016 SOC or any issue contained within.  At the February 2017 hearing, the service connection issues were not raised by the Veteran or his representative.   These subsequent omissions of any service connection issue by the Veteran or his representative combined with the October 2016 Form 9 compel a finding that the Veteran did not intend to appeal the service connection issues listed in the August 2016 SOC, even under the broad considerations for filing an adequate substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202; Evan, supra. 

The issue of entitlement to an increased rating for residual scars from left hand cellulitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas, but it has not more nearly approximated total occupational and social impairment.

2.  The evidence is at least evenly balanced as to whether the Veteran's service connected PTSD renders him unable to secure or follow substantially gainful employment.
CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for PTSD, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met for the entire appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran was appropriately notified about the information and evidence needed to substantiate the claim in a December 2008 letter.  The Veteran does not assert any prejudice from any notification deficiency and none has been identified by the Board.  The duty to notify is satisfied.    

In addition, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and affording him multiple VA examinations.  As indicated by the discussion below, these examinations are adequate because they were based on consideration of the Veteran's prior medical history and described his PTSD in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

In February 2017, the Veteran testified at a video conference hearing before the undersigned VLJ.  The provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the videoconference hearing, the undersigned identified the issues on appeal and inquired as to the PTSD symptoms and employment history.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing. The Board, therefore, concludes that it has fulfilled its duty under Bryant.  The Board will therefore proceed to the merits of the appeal.

II. Increased rating for PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  As shown below, an initial, uniform 70 percent is warranted for PTSD in this particular case.

The Veteran's PTSD is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411.  All acquired psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders.  Under the general rating formula, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A GAF score between 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

In October 2008, the Veteran requested a TDIU application (VA Form 21-8940 Veterans Application for Increased Compensation Based On Unemployability).  

In November 2008, the Veteran submitted a completed TDIU application.  He stated that he was disabled due to service-connected PTSD and left hand disabilities.  He had last worked in 1990.  

In his July 2009 notice of disagreement (NOD), the Veteran reported that could not work and received Social Security Administration (SSA) disability benefits for PTSD.  

In the October 2010 substantive appeal, the Veteran stated that he had violent impulses due to his PTSD symptoms.  He asserted his substance abuse problems were a form of self-medication for his PTSD symptoms.  

July 2011 VA Mental Health (MH) records show that the Veteran requested an adjustment to his sleep medication.  He complained about nightmares.  He stated that they were about people trying to kill him and snakes.  He indicated he had a difficult time since returning from Vietnam.  

July 2011 VA primary care records reflect that the Veteran had a positive medical history for depression and substance abuse.  He previously received medication from the MH clinic.  He continued to have depression, but denied any suicidal thoughts.  He complained about excessive irritability.    

In July 2011, the Veteran was afforded a VA PTSD examination with review of the claims folder.  The examiner noted that the Veteran had not had any psychiatric treatment in several years following a disagreement with a clinician over Xanax use.  The Veteran had been recently released from jail.  He complained about nightmares and irritability.  He also endorsed some paranoid ideations.  He reported having excessive anger, including homicidal ideations, over minor incidents.  He had a significant legal history with numerous arrests and two incarcerations.  He denied any substance abuse or legal problems prior to military service.  During service, he started using alcohol and drugs.  He had been married and divorced twice.  Currently, he had a girlfriend of 21 years in a common law marriage.  He had not worked since 1990.  Mental status examination (MSE) showed the Veteran to be fully alert.  He exhibited an anxious mood and mobile affect.  He denied any current suicidal or homicidal ideation or hallucination.  He exhibited a regular rate and rhythm in speech.  His sleep was poor and he endorsed nightmares.  Thought processes were logical and goal directed.  The Veteran alluded to poorly controlled impulses if any of his VA compensation benefits are denied.  The examiner diagnosed chronic PTSD and assigned a GAF of 65.  He commented that the Veteran had not been taking any medication or receiving therapy.  He believed it would improve the Veteran's symptoms.  He indicated that the Veteran's symptoms were stable.  

In May 2012, a VA psychiatrist completed a Disability Benefits Questionnaire (DBQ) for the Veteran.  He listed a PTSD diagnosis.  He characterized the overall occupational and social impairment from it as akin to occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  He reported that he reviewed VA treatment records.  For current history, he noted that the Veteran continued to live with a long term girlfriend in a quiet, small community.  He listed the relevant legal history as incarceration for drugs as a result of PTSD self-medication.  The examiner listed the following symptoms: depressed mood, anxiety, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting.  

In February 2013, the Veteran stated that his PTSD had worsened.  

In March 2013, the Veteran submitted a private psychological evaluation by Dr. W.  The Veteran had been unemployed for many years.  MSE showed the Veteran to present by wheelchair due to a recent foot amputation.  Dr. W noted that the Veteran had missing teeth and it interfered with his enunciation.  She observed the Veteran to be excessively verbal during the clinical interview and frequently interrupt her.  The Veteran had poor concentration.  He expressed his thoughts in a rambling, off target and non-stop manner.  Dr. W noted a depressed mood and constricted affect. On the anxiety/ worry quantitative testing, the Veteran scored in the range of very significant clinical risk.  His mental content consisted of feelings of depression, isolation, hopelessness, among others.  No psychosis type symptoms were observed.  Cognitive function was mildly impaired based upon the Mini Mental Status Examination.  The examiner listed examples of the Veteran's memory and recall difficulties.  She concluded that the decreased memory functioning and concentration were consistent with PTSD symptoms.  Quantitative testing showed a very significant clinical risk for depressed mood, anxiety/worry, diminished interest and cognitive and physical fatigue.  The Davidson Trauma Scale for PTSD symptoms severity was administered and indicated serious PTSD symptoms.  Dr. W diagnosed PTSD, generalized anxiety disorder and insomnia.  She listed a GAF of 31.  She cited the Veteran's depression, no friendships, few leisure activities, wheelchair confinement, major impairment in several areas of functioning, panic symptoms, PTSD, medical and psychological problems as negatively impacting the Veteran's ability to have a more positive lifestyle.  

March 2015 VA treatment records reflect that the Veteran presented to the primary clinic for an enrollment examination.  His recent medical history included septic shock due to nephrolithiasis and bilateral partial foot amputations due to toe necrosis.  His PTSD was described as stable.  

In August 2015, the Veteran had another VA PTSD examination.  The examiner listed the diagnosis as other trauma and stressor related trauma.  It was characterized as exposure to trauma with insufficient symptoms to meet the criteria for PTSD and cocaine use disorder, moderate.  The symptoms attributable to the cocaine disorder included cocaine tolerance, unsuccessful cessation efforts and continued use despite adverse psychiatric effects.  The examiner characterized the overall occupational and social impairment as due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran was currently separated from his longtime girlfriend.  He cited a domestic altercation with her grandson.  He had recently had a partial amputation of both feet and was upset over it.  He denied any MH treatment prior to his June 2015 domiciliary admission.  He reported threatening other people.  He denied depression, but endorsed a lack of motivation.  He denied any self-harm thoughts, anxiety, panic attacks and non-drug induced psychotic symptoms.  

The examiner commented that the Veteran does not meet the PTSD criteria due to his current symptoms.  The Veteran had minimal MH treatment since the last VA examination.  He was admitted to domiciliary care in June 2015 after getting kicked out of his apartment due to an altercation with his girlfriend.  The Veteran did not have any pending legal difficulties, but reported recently threatening his girlfriend's grandson with a butcher knife.  He stated that he almost always carried a knife for protection.  Prior to the domiciliary admission, the Veteran reported regular alcohol and crack cocaine use and less frequent marijuana use.  The examiner listed symptoms of a depressed mood and suspiciousness.  Behavioral observation showed that the Veteran was fully oriented and highly talkative.  He detailed his foot problems and anger over perceived mistreatment.  No psychosis type symptoms were observed.  The examiner added that the Veteran had verbal impulses of aggression leading to threats without violent action.  The examiner concluded that the Veteran did not meet Criterion D for symptoms related to combat exposure.  He retained some mild hypervigilance and anger control issues due to military stressors.  The examiner reported that the current diagnosis was a progression of PTSD.  He stated that the Veteran was capable of managing his funds.  As relevant, he stated that the Veteran had moderate impairment in ability to sustain concentration to task persistence and pace, ability to work in groups, impulse control at work.  He stated the Veteran had marked impairment in ability to respond appropriately to coworkers, supervisors and general public and ability to accept supervision and criticism.      

January 2016 VA MH records show that the Veteran recently completed a Cleveland VA PTSD and alcohol abuse program.  The Veteran reported that he self-medicated his PTSD symptoms with alcohol.  He wanted to continue counseling.  He continued to have difficulty sleeping, but had decreased nightmares.  He denied any psychosis type thoughts.  MSE showed the Veteran to be fully oriented.  He displayed an euthymic mood and appropriate affect.  Thought content and process were appropriate.  He denied any homicidal or suicidal ideations.  The clinician referred the Veteran to PTSD counseling.     

March 2016 VA MH records reflect that the Veteran continued to be substance free.  MSE was substantially similar to January 2016 report with the addition that the Veteran expressed concern over fear of hurting others.  

April 2016 VA behavioral health initial assessment documented symptoms of depression and anxiety, to include underlying irritability.  He continued to reside with his fiancé in a rented house.  MSE was substantially similar to the January and March 2016 reports.  

May 2016 VA MH records include an extensive discussion of the compensation process versus treatment for PTSD.  MSE was substantially similar to the April 2016 report.  The clinician placed a referral to the VA outpatient clinic closer to the Veteran's residence. 

In February 2017, the Veteran was afforded a hearing.  As for PTSD symptoms, he reported having panic attacks at least twice a week, difficulty understanding instructions, short and long term memory impairment, and concentration problems.  He was especially concerned about his irritability and impulse control.  He described a February 2015 incident where he threatened his 12 year old grandson with a knife.  He stated that he did not have any legal or social problems prior to service.  In service, he was introduced to alcohol and drugs.  He described his use of drugs and alcohol as a form of self-medication to escape the stresses of war.  He recently underwent substance abuse treatment and stopped using drugs.  He was concerned that his irritability and poor impulse control may lead him to harm someone unintentionally.  He stated that he had anhedonia.  PTSD affected his ability to work since he frequently argued with co-workers.  As to social impairment, the Veteran reported self-isolating at home and avoiding others due to his irritability and poor impulse control.  

Upon review, the Board finds that the frequency, severity and duration of the Veteran's PTSD symptoms more closely approximate deficiencies in occupational and social function.  38 C.F.R. §§ 4.3, 4.7, 4.13, DC 9411.  The Board notes the July 2011 and August 2015 VA examination reports and May 2012 VA DBQ.  These reports include clinical assessments indicating that the overall disability picture does not approximate the 70 percent rating criteria.  However, the May 2012 DBQ and August 2015 VA examination reports are internally inconsistent as they also include statements from the examining clinicians indicative of deficiencies in occupational and social function.  Then, Dr. W's private medical opinion unequivocally relates PTSD symptoms of a greater frequency, severity and duration than the symptoms contemplated by the current 30 percent disability rating.  To the extent the July 2011, May 2012 and August 2015 examiners' characterized the Veteran's PTSD symptoms as of a lesser severity, the Board does not find such characterizations persuasive when considering the evidence in its entirety.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).

It appears the Veteran's most significant PTSD symptoms are irritability and poor impulse control.  They are productive of frequent violent ideations in response to minimal stimuli.  Although the Veteran has maintained a long-term relationship, it appears his occupational and social function is highly limited due to his severe irritability and poor impulse control.  Id.

The Veteran is not, however, entitled to a higher, 100 percent rating for any portion of the appeal period.  The VA examination reports and treatment notes show that the Veteran did not experience the following symptoms or their equivalent: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); memory loss for names of close relatives, own occupation, or own name.  Treating clinicians have not identified psychosis type symptoms or other PTSD symptoms of a frequency, severity and duration that is indicative of total occupational and social impairment.  The Veteran has been in outpatient treatment with the exception of a 2015 period of domiciliary substance abuse treatment.  He remains in a long term relationship despite a period of separation during the pendency of the appeal.  This reflects that the symptoms and overall impairment do not more nearly approximate the total social impairment required for a 100 percent rating.  These factors are highly suggestive that the frequency, severity and duration of the Veteran's PTSD symptoms do not more closely approximate total occupational and social impairment.  Caluza, 7 Vet. App. at 506.  To the extent Dr. W's private medical opinion suggests total occupational and social impairment from PTSD, the Board does not find it probative due to its inconsistency with the additional evidence.  Id.   

The Board notes that the Veteran had longstanding substance abuse problems.  However, the evidence does not suggest that apart from physical addiction, they are productive of psychiatric symptoms that are clearly separable from PTSD symptoms.  All of the psychiatric symptoms are considered to be part of the PTSD disability picture in this particular case.  38 C.F.R. § 4.3; Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when it is not possible to separate symptoms due to non service-connected disability, symptoms must be attributed to service-connected disability).

In sum, the evidence is at least evenly balanced as to whether the Veteran's disability picture most nearly approximates the criteria for a 70 percent rating for the entire appeal period, but at no time more nearly approximates a total rating for PTSD.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 70 percent is warranted for the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not otherwise for application.

III.  Entitlement to TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375  (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for PTSD rated as 70 percent, as decided above, for the entire appeal period.  Hence, he now meets the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16 (a) for the entire period.  Even so, to grant TDIU it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341 (a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

The evidence of record reveals that the Veteran completed high school and attempted additional college and/or vocational training.  He worked in various manual labor type jobs until approximately 1990.  He has not been employed since then.  See October 2008 TDIU application (VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability).  He reported that he was currently incarcerated for a drug related criminal offense and received SSA disability.  

SSA records show that the Veteran was found to be disabled beginning June 1993.  The primary diagnosis was listed as PTSD and the secondary diagnosis was substance addiction disorder (alcohol).  

As noted above, the medical evidence has been conflicting as to the frequency, severity and duration of the Veteran's PTSD symptoms.  In resolving the conflicting evidence, the Board found that the PTSD symptoms tend to more closely approximate deficiencies in occupational and social function.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  

The Veteran has consistently reported that he is unemployable due to PTSD symptoms of irritability, poor impulse control, concentration difficulties and memory problems, among others.  These symptoms cause him to be substantially impaired in performing most occupational tasks.  Reports by examining clinician support his assertions.  The May 2012 DBQ indicates that the frequency, severity and duration of the PTSD symptoms would cause difficulty adapting to stressful circumstances, including work or a work-like setting.  In her March 2013 medical opinion, Dr. W unequivocally stated that the Veteran was unemployable due to PTSD symptoms.  The August 2015 VA examiner noted marked impairment in in ability to respond appropriately to coworkers, supervisors and general public and ability to accept supervision and criticism.  

The evidence weighing against the claim is the July 2011 VA PTSD examination report and additional, conflicting statements made by the May 2012 and August 2015 VA examiners suggestive of less severe PTSD symptoms.  It also includes the July 2011 VA examiner and treating VA clinicians' suggestion that the Veteran had a preoccupation with VA disability compensation benefits.  Pecuniary interest is a factor in assessing the probative value of the Veteran's statements.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Nonetheless, the Board finds that the lay and medical evidence as whole indicates significant, longstanding PTSD symptoms and does not warrant a finding of diminished symptoms due to the Veteran's pecuniary bias.  Caluza, 7 Vet. App. at 506.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"; "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  The evidence documents that the Veteran has significant irritability and impulse control symptoms in daily life that are attributable to PTSD.  These symptoms would preclude the Veteran's ability to complete the most basic work tasks in any job, give his education and occupational experience, namely the ability to accept instructions, directions or feedback from a supervisor.  Id.

After having reviewed the record and weighed the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected PSTD renders him unemployable.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b).


ORDER

A rating of 70 percent, but no higher, is granted for service-connected PTSD, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU, subject to controlling regulations governing the payment of monetary awards.


REMAND

An additional effort is needed to furnish an appropriate VA examination as to the severity of the Veteran's service-connected residual scars from left hand cellulitis.  An August 2012 Compensation and Pension Exam Inquiry reflects that scar examinations were scheduled in November 2008 and March 2010 and then cancelled.  It appears the cancellations were based upon the Veteran's then incarcerated status.  See October 2010 substantive appeal.  The duty to assist incarcerated Veterans requires VA to "tailor its assistance to meet the peculiar circumstances of confinement."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Such individuals "are entitled to the same care and consideration given to their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood, 1 Vet. App. at 193).  During the pendency of the appeal, the Veteran was released from incarceration.  He should be afforded another opportunity to present for an examination as to the severity of his service connected residual scars from left hand cellulitis.    
 
Accordingly, the claim for an increased rating for residual scars from left hand cellulitis is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the manifestations and current severity of his service-connected residual scars from left hand cellulitis in accordance with the current disability questionnaire.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.

2.  Then, readjudicate the Veteran's claim remaining on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


